Exhibit 10.1
 
AMENDMENT
TO THE
MASTER LOAN AGREEMENT



THIS AMENDMENT is entered into as of September 22, 2008, between CoBANK, ACB
(“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the
“Company”).


BACKGROUND


CoBank and the Company are parties to a Master Loan Agreement dated October 6,
2005 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”). CoBank and the Company now desire to amend the MLA. For that reason, and
for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:


I. Section 9(E) of the MLA is hereby amended and restated to read as follows:


SECTION 9. Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this agreement is in effect the Company will not:


(E) Loans and Investments. Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except:
(i) trade credit extended in the ordinary course of business; and (ii) loans or
advances by the Company to Urethane Soy Systems Company in an aggregate
principal amount not to exceed $8,500,000.00 at any one time outstanding.


2. Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in fill force and effect as written,


IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.


CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN
   
PROCESSORS, LLC
           
By:
/s/ Tokie Akrie
 
By:
/s/ Rodney Christian
         
Title:
Assistant Corporate Secretary
 
Title:
CEO

 

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
NOTICE TO BORROWER


THE FOLLOWING DISCLOSURE RELATES TO THE AT RISK NATURE OF THE EQUITY INVESTMENT
REQUIRED AS A CONDITION TO AN EXTENSION OF CREDIT. PLEASE READ THESE MATERIALS
CLOSELY WHEN EVALUATING THE PROPOSED CREDIT TERMS.


You have received, or the bank has made available to you, the bank’s most recent
annual report, the most recent quarterly report, a copy of the Bylaws, and a
copy of the current Capital Plan.


As a condition to the extension of credit, borrowers are required to own equity
in the bank. Equity ownership requirements are established by the board of
directors from time to time as set forth in the Capital Plan. Currently the
Capital Plan requires each active stockholder to own a minimum investment of the
bank’s capital of $1,000 or 2 percent of the loan, whichever is less. After this
minimum level is achieved, all future capitalization requirements will be made
through retained patronage earnings and no additional out-of-pocket equity
purchases beyond the initial investment will be required. Equity of owners whose
current investment is above target level will be available for retirement until
the target equity level is reached. The Capital Plan may be amended from time to
time by the board of directors. Such amendments may increase the amount of
capital required to be invested to maintain a loan.


Equity will be retired and patronage distributions will be made in accordance
with theBylaws and Capital Plan, as may be amended from time to time. ALL EQUITY
IN THE BANK: (1) IS RETIREABLE ONLY AT THE DISCRETION OF THE BOARD OF
DIRECTORS AND THEN ONLY IF MINIMUM CAPITAL STANDARDS ESTABLISHED BY LAW ARE MET;
AND (2) IS AN INVESTMENT IN THE BANK THAT IS AT RISK AND SHOULD NOT BE
CONSIDERED EQUIVALENT TO A COMPENSATING BALANCE. AT PRESENT, THE BANK MEETS ITS
MINIMUM CAPITAL STANDARDS AND KNOWS OF NO REASON WHY IT SHOULDNT CONTINUE TO
MEET THOSE STANDARDS ON THE BANK’S NEXT EARNINGS DISTRIBUTION DATE.



--------------------------------------------------------------------------------


 
Exhibit 10.1
 
STATUSED REVOLVING CREDIT SUPPLEMENT



THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (the “MLA”),
is entered into as of September 22, 2008 between CoBANK, ACB (“CoBank”) and
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and
amends and restates the Supplement dated July 17, 2008 and numbered RJBO51S01G.


SECTION 1. The Revolving Credit Facility. On the terms and conditions set forth
in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to
exceed, at any one time outstanding, the lesser of $40,000,000.00 (the
Commitment”), or the “Borrowing Base” (as calculated pursuant to the Borrowing
Base Report attached hereto as Exhibit A). Within the limits of the Commitment,
the Company may borrow, repay and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.


SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including December 1, 2008, or such later date as CoBank may, in its sole
discretion, authorize in writing.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A) CoBank Base Rate. At a rate per annum equal at all times to 1/2 of 1% below
the rate of interest established by CoBank from time to time as its CoBank Base
Rate, which rate is intended by CoBank to be a reference rate and not its lowest
rate. The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change therein and CoBank agrees to notify the Company of
any such change.


(B) Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s herein
shall be made telephonically or in writing and must be received by 12:00 Noon
Company’s local time. Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company.


--------------------------------------------------------------------------------


 
Exhibit 10.1
 
Statused Revolving Credit Supplement RIBO5 ISO 1H
SOUTH DAKOTA SOYBEAN PROCESSORS
Volga, South Dakota           


SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 4 hereof, This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request. Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Report is being furnished. However, if no balance is outstanding hereunder on
the last day of such month, then no Report need be furnished. Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.


SECTION 7. Letters of Credit. If agreeable to CoBank in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after CoBank’s receipt of a duly
completed and executed copy of CoBank’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to CoBank and must
expire no later than the maturity date of the Commitment. Notwithstanding the
foregoing or any other provision hereof, the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loans) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify CoBank and
pay to CoBank (to be held as cash collateral) an amount equal to such excess.


SECTION 8. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be secured as provided in the Security Section of
the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.

-2-

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
Statused Revolving Credit Supplement RIBO5 ISO 1H
SOUTH DAKOTA SOYBEAN PROCESSORS
Volga, South Dakota   
 
SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 1/4 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month. Such
fee shall be payable for each month (or portion thereof) occurring during the
original or any extended term of the Commitment. For purposes of calculating the
commitment fee only, the “Commitment” shall mean the dollar amount specified in
Section 1 hereof, irrespective of the Borrowing Base.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN
   
PROCESSORS, LLC
           
By:
/s/ Tokie Akrie
 
By:
/s/ Rodney Christian
         
Title:
Assistant Corporate Secretary
 
Title:
CEO


-3-

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
EXHIBIT A


SEASONAL BORROWING BASE REPORT
CoBank, ACB


Name of Borrower
City, State
Date of Period
South Dakota Soybean Processors, LLC (18462590)
Volga, South Dakota
 



PART A—ELIGIBLE RECEIVABLES


For purposes hereof, ELIGIBLE RECEIVABLES shall mean rights to payment for goods
sold and delivered or for services rendered which: (a) are not subject to any
dispute, set-off, or counterclaim; (b) are not owing by an account debtor the is
subject to a bankruptcy, reorganization, receivership or like proceeding; (c)
are not subject to a lien in favor of any third party, other than liens
authorized by CoBank in writing which are subordinate to CoBank’s lien; (d) are
not owing by an account debtor that is owned or controlled by the borrower, (e)
are not accounts due more than 30 days from invoice date, (f) are not accounts
with balances past due more than 30 days, (g) are not deemed ineligible by
CoBank. For purposes thereof, CONTRACT RECEIVABLES shall mean all Accrued Gains
& Losses on Open Purchase and Sale Contracts far grain which (a) are not in
dispute. (b) are legally enforceable, and (c) are not subject to a lien except
in favor of CoBank.
 
ELIGIBLE RECEIVABLES
 
AMOUNT
 
 
 
ADVANCE
RATE
 
 
 
ALLOWABLE
 ADVANCE
                         
Trade Receivables 0 - 30 Days
 
$
-
   
x
   
90
%
 
=
 
$
-
 
Trade Receivables 31 -50 Days
 
$
-
   
x
   
50
%
 
=
 
$
-
 
Trade Receivables 61 Days and Over
 
$
-
   
x
   
0
%
 
=
 
$
-
 
Other Receivables
 
$
-
   
x
   
0
%
 
=
 
$
-
 
Net Liquidated Value of Brokerage Accounts
 
$
-
   
x
   
90
%
 
=
 
$
-
                                   
Net Contract Receivables for Old Crop Beans*
 
$
-
   
x
   
80
%
 
=
 
$
-
 
Net Contract Receivables for new Crop Beans*
 
$
-
   
x
   
70
%
 
=
 
$
-
 
Subtotal-Net Contract Receivables for Beans
 
$
-
   
 
 
 
 
   
=
 
$
-
Old crop ends September 30. Net Contract
                               
Receivables are Accrued Gains & Losses on Open Purchase & Sale Contracts
                                                                 
TOTAL PART A
 
$
-
 
 
 
             
$
-
 

 


PART B—ELIGIBLE INVENTORY


For purposes hereof, ELIGIBLE FARM SUPPLY INVENTORY shall mean inventory which:
(a) is of a type shown below; (b) is owned by the borrower and not held by the
borrower on consignment or similar basis; (c) is not subject to a lien except in
favor of CoBank.


 
 
 
 
 
 
ADVANCE
 
 
 
ALLOWABLE
 
Types of Eligible Inventory
 
AMOUNT
 
Deduction
 
RATE
 
 
 
ADVANCE
 
Soybeans*
 
$
-
 
 
 
  x
90
%
 
=
 
$
-
 
Less: Grain Payables
 
 
 
 
$ 
-
 
x 
90
%
 
=
 
$
-
                                   
Soybean Meal**
 
$
-
   
 
 
x
90
%
 
=
 
$
-
 
Soybean Oil**
 
$
-
   
 
 
x
90
%
 
=
 
$
-
 
Soybean Hulls**
 
$
-
   
 
 
x
80
%
 
=
 
$
-
 
Other Inventory
 
$
-
   
 
 
x
0
%
 
=
 
$
-
 
TOTAL PART B
 
$
-
 
 
 
 
 
         
$
-
 



*Valued at Bid Price FOB Volga, SD
**Valued at market FOB Volga, SD
***Valued at the Lower of Cost or Market FOB Volga, SD


PART C – OBLIGATIONS
 
Less:
 
OBLIGATIONS
 
Book overdraft (Bank overdraft net of cash available.)
 
$
-
 
Demand Patron Notes / Deposits
 
$
-
 
Accts Payable Owed to Suppliers with PMSI Filings
 
$
-
 
Outstanding Balance of CoBank Loan(s), (as of date of this report): (#RIB051S01)
 
$
-
 
CoBank Letters of Credit Issued
 
$
-
 
TOTAL PART C (NET OBLIGATIONS SUMMARY)
 
$
-
 

 
*EXCESS/OVERADVANCE (AS OF END OF PERIOD): Total A + B - C


* IF AN OVERADVANCE IS REPORTED ABOVE, PLEASE CONTACT YOUR RELATIONSHIP MANAGER
IMMEDIATELY WITH: 1) AN UPDATED BORROWING BASE REPORT, AND 2) SPECIFICS OF ALL
PAYMENTS REMITTED SINCE END OF PERIOD (CHECK NUMBERS, WIRE ROUTING NUMBERS,
ETC.).


I HEREBY CERTIFY THAT THIS INFORMATION IS CORRECT.
AUTHORIZED SIGNATURE
(or Electronic Signature)
TITLE
DATE

 

--------------------------------------------------------------------------------

